Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 16-23 are pending in the instant application. 
Claims 16-23 are being examined herewith.
Response to arguments of 16 May 2022

Regarding the rejection of claims 16-23 under 35 U.S.C. 103(a) over Heaton, the Declaration under 37 C.F.R. 1.132, signed by Dr. Daniel P. Gold, submitted on 20 May 2022, is acknowledged. Dr. Gold presents data in support of unexpected results with the instant compound, d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol (compound d-5 in the Declaration, isomer d-cis of compound 5, Specification page 15). Specifically, Dr. Gold presents evidence (Example 1, Table A, pages 2-3, Declaration) showing, in a side-by-side comparison that the instantly claimed compound (compound d-5, Declaration) has superior anti-proliferative activity against various cancer cells compared to cis racemic HHC (compound 32, Declaration).
 	Dr. Gold presents evidence (Example 2, pages 3-5) showing, in a side-by-side comparison, that the instantly claimed compound (d-5) has superior anti-proliferative activity against ovarian cancer cells compared to its direct structural homolog, d-enantiomer of HHC (compound 31, Declaration). Specifically, the instantly claimed compound d-5 inhibits cellular proliferation at all doses tested, with a steady increase in drug dosage correlates with a steady decrease in cellular proliferation (Figure 2, page 4), while compound 31 inhibits cellular proliferation irregularly and erratically at dosages between 0.25 g/ml and 5.0 g/ml (Figure 1, page 4).
	Dr. Gold presents evidence (Example 3, pages 5-6) in support of the claimed compound d-5 having unexpectedly different modes of action not observed with its direct structural homolog, compound 31 (the d-enantiomer of HHC). Specifically, the instantly claimed compound d-5 displays potent inhibition of cell proliferation via mTOR inhibition (page 6, point 19), while its direct structural homolog compound 31 has no effect on the mTOR signaling pathway (page 6, point 18). Similar results are seen for phosphorylated JNK (Declaration, Figure 3, page 7). Dr. Gold concludes that the variations in cellular proliferation and phosphorylation provide strong evidence for divergence in the modes of action of compound d-5 and 31 (d-enantiomer of HHC), which is unexpected.
 	 In view of the data presented in the Declaration under 37 C.F.R. 1.132, signed by Dr. Daniel P. Gold, submitted on 20 May 2022, the rejection of claims 16-23 under 35 U.S.C. 103(a) over Heaton et al. (US 2006/0074126) is herein withdrawn.
 	In view of the data in support of unexpected properties of compound d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol (d-5), presented in the Declaration under 37 C.F.R. 1.132, signed by Dr. Daniel P. Gold, submitted on 20 May 2022, the rejections on the ground of nonstatutory obviousness-type double patenting of claims 16-23 over claims 
1-13 of US patent 8,084,628, over claims 1-18 of US patent 8,163,795, over claims 1, 8, 9 of US patent 8,080,675, over claims 1, 3-15 of U.S. patent 8,461,361, over claims 1-19 of US patent 8,957,109 and over claims 1-10 of U.S. patent 9,198,895, are herein withdrawn.
	Applicant has presented no arguments (Remarks of 16 May 2022, pages 6-7) against the rejections of claims 16-23 on the ground of nonstatutory obviousness-type double patenting 
over claims 1-9 of US patent 10,973,799;
over claims 9-14 of US patent 10,369,132; 
over claims 9-13 of US patent 9,981,936; 
over claims 3-8 of US patent 10,105,346; 
over claims 4-8 of US patent 9,663,484; 
over claims 6-10 of US patent 9,708,283; 
and against the provisional rejection of claims 16-23 on the ground of nonstatutory obviousness-type double patenting over claims 20-31 of co-pending US patent application 17/193,335. 
As a result, these rejections are herein maintained and reproduced below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-31 of co-pending US patent application 17/193,335 (not yet published, cited in PTO-892 of 18 November 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 20-31 of co-pending US patent application 17/193,335 anticipate or render obvious the instant claims.
Claims 20-31 of co-pending US patent application 17/193,335 are drawn to a pharmaceutical composition comprising: i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and ii) a cyclodextrin, and to a method of treating cancer with said pharmaceutical composition.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
As such, claims 20-31 of co-pending US patent application 17/193,335 anticipate or render obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US patent 10,973,799 (cited in PTO-892 of 18 November 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of US patent 10,973,799 anticipate or render obvious the instant claims.
Claims 1-9 of US patent 10,973,799 are drawn to a method of treating breast cancer in an individual in need thereof comprising administering to the individual a pharmaceutical composition comprising i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess and ii) a cyclodextrin.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
As such, claims 1-9 of US patent 10,973,799 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent 10,369,132 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of US patent 10,369,132 anticipate or render obvious the instant claims.
Claims 1-15 of US patent 10,369,132 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, a cyclodextrin which is SBE7--CD, and a liquid vehicle, and to a method of treating cancer with said composition.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
As such, claims 1-15 of US patent 10,369,132 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 9,981,936 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-14 of US patent 9,981,936 anticipate or render obvious the instant claims.
Claims 1-14 of US patent 9,981,936 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol and a cyclodextrin, and to a method of treating cancer with such a composition.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
As such, claims 1-14 of US patent 9,981,936 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent 9,708,283 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of US patent 9,708,283 anticipate or render obvious the instant claims.
Claims 1-11 of US patent 9,708,283 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol and about 28 to 32% w/v SBE7-beta-CD (SBE7-beta-CD is a cyclodextrin), and to a method of treating cancer with such a composition.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
Thus, claims 1-11 of US patent 9,708,283 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 10,105,346 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of US patent 10,105,346 anticipate or render obvious the instant claims.
Claims 1-8 of US patent 10,105,346 are drawn to a compound that is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, and to a method of treating cancer with said compound.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
As such, claims 1-8 of US patent 10,105,346 anticipate or render obvious the instant claims.

Claims 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 9,663,484 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of US patent 9,663,484 anticipate or render obvious the instant claims.
Claims 1-8 of US patent 9,663,484 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol and to a method of treating cancer with such a composition.
The instant claims are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
Thus, claims 1-8 of US patent 9,663,484 anticipate or render obvious the instant claims.

Conclusion
Claims 16-23 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/
Primary Examiner, Art Unit 1627